IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44432

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 513
                                                )
       Plaintiff-Respondent,                    )   Filed: June 30, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
JOHNNY LEE GIBBS,                               )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Order revoking probation and executing unified four-year sentence, with two
       years determinate, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Johnny Lee Gibbs pleaded guilty to failure to register as a sex offender. Idaho Code
§ 18-8309(1). The district court sentenced Gibbs to a unified five-year sentence, with two years
determinate, suspended the sentence and placed Gibbs on probation. Gibbs admitted to violating
the terms of probation, and the district court continued him on probation. Subsequently, Gibbs
admitted to violating the terms of his probation a second time and the district court consequently
revoked probation and retained jurisdiction. Following Gibbs’ period of retained jurisdiction, the
district court placed Gibbs on probation. Once again, Gibbs’ admitted to violating the terms of
his probation and the district court revoked probation and ordered the execution of a modified,

                                                1
unified four-year sentence, with two years determinate. Gibbs filed a timely Idaho Criminal
Rule 35 motion. On appeal, Gibbs does not challenge the district court’s decision to revoke
probation, but argues only that his modified sentence is excessive.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
        When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. State v. Morgan, 153 Idaho 618, 621, 288
P.3d 835, 838 (Ct. App. 2012). The district court reduced Gibbs’ sentence from a unified five-
year sentence, with two years determinate, to a unified four-year sentence, with two years
determinate. Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, the order revoking probation and directing execution of Gibbs’ modified
sentence is affirmed.




                                                     2